                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ADAM LANE                                                                   PLAINTIFF
ADC #155843

v.                         CASE NO. 5:18-CV-00259 BSM

JAMES, et al.                                                             DEFENDANTS

                                        ORDER

      After de novo review of the entire record, United States Magistrate Judge Jerome T.

Kearney’s partial recommended disposition [Doc. No. 31] is adopted and plaintiff Adam

Lane’s motion for a temporary restraining order and preliminary injunction [Doc. No. 3] is

denied.

      IT IS SO ORDERED this 28th day of January 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
